DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 	Claims 1-5, 7-11, and 13-17 remain pending and are under consideration.
Rejections not reiterated are withdrawn

Drawings
On 7/9/2020 Applicant filed a petition under 37 CFR 1.84 to accept color drawings. The petition awaits review.  The Examiner has messaged support staff to expedite review. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takoh (US 20150064696) taken with Hatakeyama et al (JP 2012213388, machine translation provided). The teachings of Hatakeyama will be discussed with reference to the machine translation.
Takoh taught a method for detecting a target substance in which an aptamer recognizing the substance and labeled with a fluorescent material and a complementary strand (i.e. anti-aptamer) labeled with a quencher for the fluorescence of the fluorescent material are used for detection (FIGS. 1(a) to 1(c)). In the absence of the target, the aptamer and its complementary strand form a double-stranded nucleic acid portion through their nucleotide sequences complementary to each other (FIG. 1(a)). When the target is added to this double-stranded nucleic acid, the complementary base pairs composing the double-strand formation region are dissociated in association with the binding of the target to the aptamer, resulting in the dissolution of the double-stranded nucleic acid (FIGS. 1(b) and 1(c)). When the double-stranded nucleic is formed, the fluorescent material is located in proximity to the quencher. When the double-stranded nucleic acid is dissolved, the quencher is placed distant from the fluorescent material. In such a case, the presence or absence of the double-stranded nucleic can be detected by use of fluorescence resonance energy transfer (FRET). Thus, the presence or absence of the double-stranded nucleic acid can be detected to thereby detect the presence or absence of the target substance.  Takoh also taught incorporation of photoisomerizable molecules into the complementary strand to facilitate its dissociation from the aptamer in the presence of the target. See Takoh at Fig 1(a)-1(c) and paragraphs 4-16 and 85. 
While the method of Takoh may be generally applied to aptamer-target pairs, Takoh did not teach any of the targets recited in instant claims 1, 7, or 13. 
Hatakeyama taught aptamers that recognize hydrocortisone, and suggested use of the aptamers to quantify hydrocortisone. See SEQ ID NOS: 1 to 5, 87 and 104 at pages 8 and 9 of the machine translation, and final paragraph on page 9. The aptamers may be labeled with a fluor for detection (page 3, third paragraph).
It would have been obvious to one of ordinary skill in the art to have adapted the method of Takoh for use in the detection of hydrocortisone because it was clear, in view of the teachings of Hatakeyama, that hydrocortisone aptamers existed in the prior art and that there was motivation to detect hydrocortisone. Adaptation of the assay of Takoh to use an aptamer of Hatakeyama to detect hydrocortisone would have constituted no more than the simple substitution of one known element (an aptamer of Hatakeyama) for another (an aptamer Takoh) to obtain predictable results.  One of ordinary skill would have been capable of performing the method of Takoh with an aptamer of Hatakeyama because Hatakeyama disclosed the sequences of the aptamers such that one of ordinary skill could have readily determined the sequence of an appropriate complementary quencher oligonucleotide as required by the method of Takoh. Thus claims 1-3, 7-9, and 13-15 were prima facie obvious.
With regard to instant claims 4, 5, 10, 11, 16, and 17, Takoh did not explicitly teach a method wherein the complementary oligonucleotide (i.e. the instant “anti-aptamer”) was complementary to at least 85 percent or at least 95 percent of the aptamer. However, Takoh taught that the number of base pairs composing the double-strand formation in the aptamer/complementary oligonucleotide complex (hybrid) may be adjusted to optimize the solution temperature at which the assay is performed and which is intended to facilitate dissociation of aptamer from complementary oligonucleotide (see e.g. paragraphs 150, 164, 178, 179, and 452). Accordingly, and absent evidence to the contrary, it would have been obvious to have arrived at a length of complementary oligonucleotide and degree of complementarity to the aptamer that lies within the scope of the rejected claims in the process of optimizing the performance of the assay. Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive because they are not directed to the new grounds of rejection set forth above.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635